PER CURIAM:
Epitomized Opinion
This was an action on an account for a shipment of lumber brought by The Wyatt Lumber Co. On May 19, 1919, .The Hyde Park Lumber Co. gave The Wyatt Co. an order for two carloads of lumber. On May 26, 1919, one car was shipped and on June 19, The Hyde Park Co. notified the seller that the car of lumber was defective. The ■ seller notified the buyer that if the lumber was unsatisfactory- to forward same to Mansfield, Ohio. The Hyde Park Co. protested against this and kept the lumber until about the 5th of August. The Wyatt Co. then sued and a cross-petition was filed by the defendant claiming damages for breach of contract. The trial resulted in a judgment for the shipper, whereupon the Wyatt Co. prosecuted error. A cross-petition in error was also filed by The Hyde Park Co. In sustaining the judgment the court held:
1.That it could not be said as a matter of law against the weight of evidence and that substantial justice was done.